Citation Nr: 0803637	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  94-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death on a non Agent Orange basis.

2.  Entitlement to service connection for melanoma of the 
right eye with liver metastasis on a non Agent Orange basis, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952, from December 1952 to November 1956, from January 1957 
to January 1963, and from February 1963 to June 1971.  He 
died in April 1989; the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board most recently remanded the case in April 
2002 for further development.  The case was returned to the 
Board in January 2008.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran's death was due to melanoma of the right eye 
with liver metastasis.

3.  The melanoma of the veteran's right eye was not present 
within one year of the his discharge from service and was not 
etiologically related to service.    



CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death on a non Agent Orange basis are not met.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.312 (2007).

2.  The requirements for service connection for melanoma of 
the right eye with liver metastasis on a non Agent Orange 
basis, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131,1137, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death on a non Agent Orange basis.  She is also 
seeking service connection for melanoma of the right eye with 
liver metastasis on a non Agent Orange basis for purposes of 
accrued benefits.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the accrued benefits claim, the Board notes 
that, by law, the Board must base its decision only on the 
evidence in the file at the date of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Therefore, development of 
additional evidence would not reasonably be expected to 
assist the Board in reaching a decision on the claim.  In any 
event, the Board's analysis below explains that the failure 
to provide required notice is no more than harmless error.

In the case at hand, the appellant's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  The notice required by the VCAA and the implementing 
regulation, was provided in the form of a letter sent from 
the RO to the appellant and her representative in July 2003.  
Although this letter did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, she was informed of the evidence that would 
be pertinent and requested to submit such evidence or to 
provide the information and any authorization necessary for 
the RO to obtain the evidence on her behalf.  Therefore, the 
Board believes that this letter put her on notice of the fact 
that she should submit any pertinent evidence in her 
possession. 

While the appellant has not been provided notice with respect 
to the disability-rating element of her accrued claim or the 
effective-date element of either claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that neither 
service connection for cause of the veteran's death nor 
accrued benefits based on service connection for melanoma of 
the right eye with liver metastasis is warranted.  
Accordingly, the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

Furthermore, after the completion of all indicated 
development, the claims were readjudicated.  There is no 
indication or reason to believe that any ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.  

In regard to VA's duty to assist, the record reflects that 
the veteran's service medical and personnel records have been 
obtained, as have post-service treatment records.  In 
addition, the originating agency requested records of 
exposure to radiation (DD Form 1141) from the National 
Personnel Records Center (NPRC) and from the Bureau of Naval 
Personnel and obtained a determination of exposure to 
ionizing radiation from the Navy Environmental Health Center 
Detachment.  Neither the appellant nor her representative has 
identified any additional evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claims.  

Cause of Death

Legal Criteria

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes skin cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a veteran is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability was otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Certificate of Death shows that the veteran died in April 
1989.  The immediate cause of the veteran's death was 
certified as liver failure, which was described as due to or 
a consequence of melanoma.  No other condition was indicated 
as an immediate or contributory cause of death.  At the time 
of the veteran's death, service connection was in effect for 
no disability.

The service medical records do not show, nor does the 
appellant contend that the veteran had melanoma in service or 
within one year of his discharge from service.  Rather, it is 
her essential contention that the veteran's melanoma with 
metastasis to the liver was caused by his exposure to 
radiation while serving on a ship during his naval service.

Melanoma is not a disease subject to presumptive service 
connection on a radiation basis.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Cancer of the liver is subject to 
presumptive service connection under § 3.309(d), but the 
medical evidence shows that the veteran's liver cancer was 
metastatic from the melanoma of his right eye, rather than a 
primary cancer.  Presumptive service connection is not 
available when the disease claimed resulted from metastasis 
of a non-listed disease.  Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert denied, 118 S. Ct. 1171 (1998); See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). 

Skin cancer, to include melanoma, is listed among the 
radiogenic diseases under 38 C.F.R. § 3.311.  The record in 
this case reflects that development under § 3.311 was 
undertaken.  Specifically, an  appropriate radiation dose 
estimate was obtained from the Navy Environmental Health 
Center Detachment.  The April 2007 response indicates that 
the naval activities monitor individual service members for 
occupational exposure to ionizing radiation based on specific 
work assignments identified by the command's radiation 
protection program.  The USS Franklin D. Roosevelt was the 
only command to which the veteran was assigned that 
maintained a personnel dosimetry program under Navy 
regulations.  Required periodic reports of occupational 
radiation exposure from USS Franklin D. Roosevelt do not list 
this veteran.  The Chief Public Health and Environmental 
Hazards Officer provided a dose estimate, as request by the 
Director of Compensation and Pension Service.  He stated that 
based on the analysis of the staff at the VA National Health 
Physics Program, it is estimated that the veteran was exposed 
to a dose of ionizing radiation during service of 1.25 rem 
per year which equates to a dose of approximately 2 rem 
during the period from February 1957 to April 1958 when the 
veteran served on the USS Franklin D. Roosevelt.  The 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health software 
calculated 99-percentile values for the probability of 
causation of 2.32 percent and 2.41 percent.  For these 
reasons, the VA Chief Public Health and Environmental Hazards 
Officer opined that it is unlikely that the veteran's 
melanoma of the right eye with liver metastasis can be 
attributed to occupational exposure to ionizing radiation in 
service.  

Furthermore, the Director of the VA Compensation and Pension 
Service opined that there is no reasonable possibility that 
the veteran's melanoma of the right eye with liver metastasis 
can be attributed to occupational exposure to ionizing 
radiation in service.  Based on the evidence of record, there 
is no indication that the veteran was exposed to radiation 
that exceeded established safe limits.  

With respect to whether service connection is otherwise 
warranted, the Board notes that there is no medical opinion 
or other competent nexus evidence that purports to relate the 
uncontested cause of the veteran's death to his active 
service.  The Board has considered the appellant's statements 
and recognizes her obvious belief in the merits of her claim, 
but where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit, 5 Vet. App. at 93; See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Because the 
appellant is not a medical expert, her assertion that a 
relationship exists between the veteran's cause of death and 
an incident of his naval service cannot constitute competent 
evidence of such a relationship.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  As the 
evidence for and against the claim is not in approximate 
balance, the benefit-of-the-doubt doctrine does not apply.

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2007).  

A claim for service connection for melanoma of the right eye 
with liver metastasis was pending at the time of the 
veteran's death; however, for the reasons and bases discussed 
above, the Board must also conclude that the evidence of 
record at the time of the veteran's death did not establish 
his entitlement to service connection for this disability.  
Accordingly, the appeal for accrued benefits must also be 
denied.   



ORDER

Entitlement to service connection for the cause of the 
veteran's death on a non Agent Orange basis is denied.

Entitlement to service connection for melanoma of the right 
eye with liver metastasis on a non Agent Orange basis, for 
purposes of accrued benefits, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


